DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A response to an Ex Parte Quayle action was received from applicant on 2/13/2021.
3.	Claim 1 is amended.
4.	Claims 3, 4, 7, 10 and 15 are previously canceled.
5.	Claims 1, 2, 5, 6, 8, 9 and 11-14 are remaining in the application.
6.	The amended Drawing (Annotated Sheet) is accepted.
7.	The amended Specification is accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous objections as presented in the Ex Parte Quayle Action mailed on 2/13/2021.
9.	In view of the foregoing; the remaining claims 1, 2, 5, 6, 8, 9 and 11-14 are allowed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/16/2021